Mr. JUSTICE MILLS, dissenting: The majority opinion tells only half the story. The other half of the tale is that our juvenile delinquent here failed to report to his probation officer and was a chronic truant from school. These were specific conditions of his order of supervision and the evidence is crystal clear that he violated those terms upon which his supervised release was contingent. Four grounds for revocation were stated; two have been shot down; two remain. I don’t know how much weight the trial judge placed on each ground. The record rules out none. Nor do I venture to divine — as do my brothers — that the trial judge relied “substantially” upon the two grounds shot down. I simply do not know, nor does the record tell me with any degree of certitude. The majority seems to miss the crucial point: Did the trial judge abuse his discretion in revoking? Two of the four grounds for abrogation were undeniably proven. To my view, that is sufficient to revoke. The trial court should be affirmed.